PER CURIAM: Appellants were convicted of murder in St. Clair County in 1969 and were sentenced to death. On appeal, the supreme court vacated the death sentence and remanded the case for resentencing (People v. Pittman, 55 Ill.2d 39, 302 N.E.2d 7). Although the defendants requested sentencing hearings, none were held, and the trial court ruling that the record of the original trial contained sufficient information on which to base the sentence of 20 to 50 years’ imprisonment. This appeal was taken from the imposition of sentence. Appellants contend and the State concedes that the denial of sentencing hearings to these defendants, as required by section 5 — 5—3 of the Unified Code of Corrections (Ill. Rev. Stat. 1973, ch. 38, par. 1005— 5 — 3), was error. We agree. We therefore reverse the judgment of the circuit court imposing sentence in this cause and remand the cause for resentencing before which appellants are to be afforded the benefit of procedures outlined in the Unified Code of Corrections. Reversed and remanded with directions. Mr. JUSTICE EARNS and Mr. JUSTICE CARTER took no part in the consideration or decision of this case.